Citation Nr: 1623836	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an effective date prior to October 31, 1973, for the grant of service connection for a lumbar spine disability (back).

2.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

This appeal was previously remanded by the Board in August 2013 for further development and is now ready for disposition.  

In a May 2015 rating decision, the RO granted a new effective date of October 31, 1973, for the grant of service connection for a lumbar spine disability.  Although this was characterized as a full grant in the rating decision, a supplemental statement of the case was issued in June 2015, denying entitlement to an effective date prior to October 31, 1973.  The issue was never certified.  

In the Board's view, since the effective date is six years after he left active duty, it is appropriate to review this issue in order to prevent any possible prejudice to the Veteran's claim.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 31, 1973, the RO received the Veteran's claim seeking entitlement to service connection for a lumbar spine disorder, and there are no communications prior to this date reflecting the intent to file a claim.

2.  Throughout the course of the appeal, the Veteran's lumbar spine disorder has been characterized by tightness, pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, fracture of the vertebra or intervertebral disc syndrome with persistent sciatic neuritis with characteristic pain and demonstrable muscle spasm, absent tendoachillis reflex or other nerve pathology appropriate to the site of the diseased disc with little intermittent relief have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to October 31, 1973, for the grant of service connection for a lumbar spine disorder, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2015).

2.  The criteria for an initial rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237, 5242, 5243 (2015); 38 C.F.R. § 4.71a, DCs 5285, 5293 (1973).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(b) (2015).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran was granted entitlement to service connection for a lumbar spine disorder in a December 2007 rating decision, with an originally assigned effective November 10, 2005.  The Veteran disagreed with the assigned effective date, asserting that it should be effective to his original claim for this disorder in October 1974.  In a May 2015 rating decision, the RO agreed with the Veteran, and assigned him a new effective date of October 31, 1973, the date of his original claim.  

After a review of the claims file, the Board agrees that October 31, 1973, is the date of the Veteran's first formal claim.  Notably, the evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted that he has submitted such a claim before this date.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for a lumbar spine disability.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to October 31, 1973.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for a lumbar spine disorder.  Indeed, there are no communications at all in the year prior to this date.  Therefore, the Board concludes that the effective date of the Veteran's service-connected lumbar spine disability is no earlier than October 31, 1973, and effective date prior to this is not warranted.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran has been in receipt of a 40 percent rating for his lumbar spine disability since October 1973.  It should be noted that, during the course of this appeal, the schedular criteria for evaluating the spine have been amended twice.  First, the criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54345 -54349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5243 (2002)).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DC 5235 to 5243 (2003)).  The Veteran's current 40 percent rating is pursuant to the pre-amended DC 5293, which no longer exists.  

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  

However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the Veteran's claim was received prior to the effective date of the regulation changes, the Board must consider the Veteran's spine disability under both the old and the revised rating criteria and must apply the old rating criteria if the result is more favorable to the Veteran.  Id.

Under the preamended criteria, a rating in excess of 40 percent is warranted for a lumbar spine disability when the evidence shows: 

* Fracture of the vertebra without spinal cord involvement (60 percent under DC 5285); 
* Unfavorable ankylosis of the lumbar spine (50 percent under DC 5292); or 
* Intervertebral disc syndrome with persistent sciatic neuritis with characteristic pain and demonstrable muscle spasm, absent tendoachillis reflex or other nerve pathology appropriate to the site of the diseased disc with little intermittent relief (60 percent under DC 5293)

38 C.F.R. § 4.71a (1973). 

Under the current criteria, a rating in excess of 40 percent is warranted when the evidence shows:

* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243)

38 C.F.R. § 4.71a (2015).  

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on a review of the evidence, a rating in excess of 40 percent is not warranted under either criteria.  Specifically, at a VA examination in January 1974, the Veteran complained of "very severe pain" in his back, and he appeared to walk very slowly.  His range of motion was also significantly inhibited.  However, ankylosis was not shown.  While it was noted that there as a "great deal of spasm" in the back muscles, it does not appear that this would be the persistent neuritis required by DC 5293, especially given that his deep tendon reflexes were normal.  

At a medical evaluation in January 1992, the Veteran exhibited less than normal curvature of the spine.  However, ankylosis was again not shown.  At a VA examination in April 2007, he appeared for examination in a wheelchair.  And he had undergone surgery for a ruptured disc in 1999.  While he was diagnosed with intervertebral disc syndrome, there were no documented incapacitating episodes.  Upon examination, there was no evidence of spasm, or atrophy.  While some lordosis was observed, his spine was otherwise normal curvature.  While his range of motion was reduced, ankylosis was not shown.  

Finally, at his most recent VA examination in December 2013, the Veteran stated that he experiences weakness and lack of endurance.  Upon examination, he exhibited 25 degrees of flexion, accompanied by some instability and disturbance of locomotion.  However, ankylosis was specifically observed to be absent.  While tere was an abnormal spinal contour, no guarding or muscle spasm was observed.  Therefore, a rating in excess of 40 percent is not warranted for the lumbar spine under either the current or pre-amended rating criteria.

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as a rating in excess of 40 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is already in receipt of a 10 percent disability rating for neurological symptoms in left lower extremity under 38 C.F.R. § 4.71a, DC 8520 (2014) (which addresses paralysis, neuritis and neuralgia of the sciatic nerve) for the period from January 17, 1992, to December 27, 2013, and a 20 percent rating since that date.  He also receives a 10 percent rating for neuropathy in the right lower extremity for the period from April 30, 2007, to December 27, 2013, and a 20 percent rating since that date.  The Board agrees that DC 8520 is the most appropriate diagnostic code for the Veteran's symptoms.  Under this diagnostic code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating when there is incomplete paralysis that is "moderate," and a 60 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  Id.   

Based on the evidence of record, there is no basis for any assigned ratings above and beyond those already assigned.  Specifically, at his VA examination in January 1974, the Veteran complained of nerve pain.  However, the deep tendon reflexes at that time were normal.  At a private evaluation in June 1999, muscle testing was normal (5/5), and his sensory functioning was "roughly intact."  In September 1999, he specifically denied any bowel or bladder incontinence.  

Next, At a VA examination in April 2007, The Veteran's motor functioning was normal bilaterally, sensory functioning was absent, and reflexes were normal.  Finally, at his most recent VA examination in December 2013, his muscle strength was normal except for slightly diminished strength during knee extension.  Sensory functioning was also diminished, but not absent.  Overall, the VA examiner characterized the Veteran's impairment as incomplete paralysis that was "moderate" in nature.  As such, the Board agrees that a 20 percent rating was warranted, as was assigned.  However, as "moderately severe" impairment has not been shown, a rating in excess of 20 percent is warranted.    

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his lumbar spine disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his lumbar spine according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, while the Veteran clearly has problems with his back, it is important for the Veteran to understand that this is the basis for his 40% rating, very generally indicating a 40 percent reduction in the Veteran's ability to work.  Without taking into consideration the Veteran's complaints of pain and all his statements, the current disabilities evaluation could not be justified based on the medical evidence. 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for a lumbar spine disability is not warranted for any period on appeal.  As such, the appeal is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An effective date prior to October 31, 1973, for the grant of service connection for a lumbar spine disorder is denied.

A rating in excess of 40 percent for a lumbar spine disability is denied. 


REMAND

In September 2015, the Veteran submitted a claim seeking TDIU, asserting that he has been unable to secure gainful employment since 1999.  This issue was denied by the RO in a December 2015 rating decision.  However, this decision stated that the "evaluation of your service connected back condition is currently on appeal.  As a result, this issue could not be addressed in this decision."  This implies to the Board that the impact of the Veteran's back and neurological symptoms on his employability has not yet been considered. 

Moreover, while this issue has only been addressed in a rating decision, entitlement to TDIU is already an issue on appeal, as a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Gainesville, Florida, since August 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  The RO should take all other development it deems necessary, including obtaining any VA examinations or opinions that are required to adjudicate the issue.  

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued addressing entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


